Citation Nr: 0945488	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-33 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center and 
Regional Office (RO) 
in Wichita, Kansas



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected headaches.  



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from November 1990 to May 
1991 and from November 2003 to January 2005, with additional 
unverified active service of four years.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2009 rating decision of the RO that, in 
relevant part, granted service connection for headaches as 
secondary to the service connected cervical spine condition, 
and assigned a noncompensable rating effective on March 20, 
2009.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  



FINDING OF FACT

The service-connected headaches are shown to be muscular in 
nature and to be causally related to his service-connected 
cervical spine disability; as such, they are no more than a 
purely subjective manifestation that cannot be separately 
rated at a compensable level in combination with the current 
10 percent rating assigned for the underlying disability of 
the cervical spine; nor are they manifested by prostrating 
attacks due to a separately ratable migraine headache 
condition or productive of organic mental disability 
reflective of interference with occupational and social 
functioning or requiring continuous medication.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a including 
Diagnostic Code 8100 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Prior to the decision on appeal, in an March 2009 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claim.  He was 
also advised of how disability ratings and effective dates 
are assigned.  

The Veteran's appeal of the initial rating assigned for 
headaches is a downstream issue, and additional VCAA notice 
is not required.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) is not for application with respect to initial 
rating claims as notice requirements are met when the 
underlying claim for service connection is substantiated. 
 Consequently, there is no need to discuss whether VA met the 
Vazquez-Flores standard in this case.  

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
May 2009 VA examination.  Specifically, the information and 
evidence that has been associated with the claims file 
includes the Veteran's service treatment records, post 
service VA treatment records, and the Veteran's statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in May 2009.  The report of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, 487 F.3d 881; see also Vazquez-
Flores.  As such, there is no indication that there is any 
prejudice to the Veteran in considering this matter on the 
merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Higher Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

The service-connected headaches is currently evaluated as no 
percent disabling under Diagnostic Code 8100.  This code 
provides for a noncompensable evaluation where the disability 
is manifested by less frequent attacks.  A 10 percent 
evaluation is warranted where there are characteristic 
prostrating attacks averaging one in two months over the last 
several months.  

A 30 percent evaluation is warranted for characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  

The highest 50 percent evaluation is for application for a 
disability picture manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a; Diagnostic Code 
8100 (2009).  

The rating criteria do not define "prostrating." The Board 
additionally observes that the Court has not undertaken to 
define "prostrating." Cf. Fenderson, supra, in which the 
Court quoted Diagnostic Code 8100 verbatim but did not 
specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  

The Veteran asserts that his headaches should be rated based 
on the frequency and the fact that they are often times 
prostrating, not based on the symptoms of migraine headaches.  
However, the Board is bound by the Rating Schedule.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Here, the relevant medical record consists of VA outpatient 
treatment records and a VA examination performed in 
connection with the claim.  

During a May 2005 VA examination, the Veteran reported 
suffering headaches four to five times a week lasting up to 
twenty-four hours.  He further reported having to lie down 
when he had a headache and taking Motrin for discomfort.  He 
had not been to the emergency room for headaches, nor had he 
missed work because of them.  The diagnosis was that the 
Veteran had muscular headaches.  

In a March 2009 VA outpatient treatment The Veteran indicated 
he's "pretty active, lifting weights occasionally and 
running."  He informed his physician that he had run a half 
marathon the day prior.  

The April 2009 VA outpatient treatment record notes that the 
Veteran's headaches occur several times a week often every 
day partly due to his bad posture at work.  
A June 2009 VA outpatient treatment records reveal complaints 
of headaches three to four times a week.  

In a July 2009 Notice of Disagreement, the Veteran indicated 
that his headaches were muscular in nature and not migraines.  
He also asserted that his headaches were prostrating in 
nature.  

In a September 2009 VA Form 9, the Veteran related that his 
headaches were prostrating and that he would rest if a 
headache developed during a time when he was not at work.  

The Board recognizes that the Veteran's military occupational 
specialty was "medical supply specialist" and that he might 
have received some rudimentary medical training over fifteen 
years ago.  It appears that the Veteran has had no subsequent 
medical training, nor has he been employed in any medical 
capacity. 

Thus, the Board finds that the Veteran is not competent to 
render a medical opinion that his headaches are prostrating.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-495 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (2009) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, the 
statements offered by the Veteran in support of his own claim 
are not competent medical evidence to establish the presence 
of prostrating headaches.  

After having carefully considered all of the evidence, the 
Board finds that headaches consistent with a disability 
picture manifested by prostrating attacks.  

The Veteran's own statements do not indicate that his 
headaches are prostrating.  He reported to the May 2009 VA 
examiner that he had headaches which occurred four to five 
times a week, lasted for twenty-four hours, and throbbed and 
ached.  

As stated, the Veteran indicated that he had not missed work 
or sought emergency medical treatment as a result of these 
headaches.  He was noted to lift weights and run half 
marathons.  

In addition, as purely subjective manifestations of a 
service-connected disability, the headaches cannot be rated 
at a compensable level in combination with the 10 percent 
rating assigned for underlying cervical spine disability.  
Moreover, they are not separately ratable as organic mental 
disorder based on interference of occupational and social 
functioning or a requirement of continuous medication usage.  

The Board finds it significant that the Veteran's headaches 
have apparently improved with better posture at work as noted 
in April and June 2009 VA outpatient records.  The treatment 
of his headaches appears to be limited to heat and massage.  

Based on the evidence, the Veteran does have frequent 
headaches of a muscular nature.  However, frequent headaches 
of this severity do not meet the criteria for a compensable 
rating under Diagnostic Code 8100.  

In short, the Board finds that the headaches are not of a 
prostrating nature (i.e. accompanied by "utter physical 
exhaustion or helplessness").  They do not interfere 
significantly with his employment.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2009) (disability ratings are intended to 
represent the average impairment of earning capacity 
resulting from disability).  

Accordingly, the Board finds that a compensable rating for 
the service-connected headaches is not warranted.  

There also are no medical findings or other competent 
evidence that would allow for the assignment of a compensable 
disability rating at any time during the period of time under 
consideration.  

Consequently, the Board also concludes that an initial 
compensable rating in excess of no percent is not warranted 
at any time during the appeal period.  See Fenderson, supra.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the headaches present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
under 38 C.F.R. § 3.321(b)(1) at any time during the rating 
period.  

Evidence of an exceptional disability picture, such as 
frequent hospitalization or marked interference with 
employment due to the hearing loss disability has not been 
demonstrated.  

Hence, the Board finds that consideration of an 
extraschedular rating is not indicated in this case.  



ORDER

An initial compensable rating for the service-connected 
headaches is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


